Citation Nr: 1424238	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  94-27 052	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the service-connected lumbosacral strain.

(The matters of service connection for thyroid cancer as secondary to radiation exposure and/or pursuant to 38 U.S.C.A. § 1151, service connection for loss of use of penis pursuant to 38 U.S.C.A. § 1151, and entitlement to special monthly compensation are the subject of a separate decision by the Board of Veterans' Appeals (Board))

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from September 1971 to July 1974.  He had periods of active duty for training from December 1971 to May 1972 and in July 1972.  This matter comes before the Board on appeal of rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a personal hearing, conducted via videoconferencing equipment, from the RO by the undersigned Veterans Law Judge (VLJ) in May 2001.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

This case was previously remanded by the Board for additional development in May 1998, August 2001, December 2004, and December 2011.  The December 2011 Board remand also included the matter of service connection for a gastrointestinal disorder, as secondary to the service-connected lumbosacral strain and/or as additional disability pursuant to 38 U.S.C.A. § 1151.  Service connection for peptic ulcer disease (claimed as gastritis and gastrointestinal disorder pursuant to 38 U.S.C.A. § 1151) was subsequently granted in an August 2012 rating decision.  As such, that matter is no longer in appellate status and will not be addressed in this document.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDING OF FACT

At the Veteran's hearing in March 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal on the claim of an evaluation in excess of 40 percent for the service-connected lumbosacral strain was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant has expressed his intention to withdraw the issue of an evaluation in excess of 40 percent for the service-connected lumbosacral strain from the current appeal.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, as the Board does not have jurisdiction to review the appeal with respect to this issue, the appeal as to this matter is dismissed.


ORDER

The appeal is dismissed.


		
STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


